           Case 2:18-cv-01710-JCM-BNW Document 54 Filed 08/07/20 Page 1 of 2



 1   George O. West III
     [SBN 7951]
 2   Law Offices of George O. West
     10161 Park Run Dr., Ste 150
 3   Las Vegas, NV 89145-8872
     Telephone 702.318.6570
 4   Facsimile 702.664.0459
     Email gowesq@gmail.com
 5
     RONALD L. BURDGE
 6   [Ohio SNB 0015609]
     Burdge Law Office Co LPA
 7   8250 Washington Village Drive
     Dayton, OH 45458-1850
 8   Telephone 937.432.9500
     Facsimile 937.432.9503
 9   Email Ron@RvLemonLaw.com
     Attorneys for Plaintiff Gordon Wood
10
11                         UNITED STATES DISTRICT COURT
12                                DISTRICT OF NEVADA
13   GORDON WOOD, an Individual                   CASE NO.: 2:18-cv-1710-JCM-BW
14         Plaintiff
15
           - VS. -                         STIPULATION AND ORDER
16                                         EXTENDING TIME TO FILE
     WINNEBAGO INDUSTRIES, INC.,           OPPOSITION TO DEFENDANT’S
17                                         MOTION FOR SUMMARY
                                           JUDGMENT PER FED. R.
18         Defendant                       CIV. PRO. 56 (DOC. 50)
19
           Defendant WINNEBAGO INDUSTRIES, INC., filed their Motion for
20
     Summary Judgment on July 31, 2020 (Doc. 50). Due to the Plaintiff’s counsel’s
21
     current schedules and other time sensitive matters on other cases currently
22
     pending or planned, the parties in the above captioned matter, by and through
23
     their attorneys of record, hereby stipulate and agree to extend the deadline for
24
     Plaintiff to file and serve his opposition to Winnebago’s Motion for Summary
25
     Judgement up to and including September 11, 2020.
26
     ///
27
     ///
28

                                              1
           Case 2:18-cv-01710-JCM-BNW Document 54 Filed 08/07/20 Page 2 of 2



 1   DATED: August 6, 2020
 2
      By /s/ Ronald L. Burdge                            By_/s/ Nicholas Hamilton________
 3    Ronald Burdge, Esq.                                Michael Edwards. Esq.
      Burdge Law Office Co. LPA                          Nevada Bar No. 6281
 4    8250 Washington Village Drive                      Nicholas Hamilton, Esq.
 5    Dayton, Ohio 45458-1850                            Nevada Bar No. 10893
      Telephone: (937) 432-9500                          MESSNER REEVES LLP
 6    Facsimile: (937) 432-9503                          8945 W. Russell Road, Suite 300
                                                         Las Vegas, Nevada 89148
 7
      George O. West, III                                Telephone: (702) 363-5100
 8    Law Office of George O. West, III                  Facsimile: (702) 363-5101
      Consumer Attorneys Against Auto
 9    Fraud                                              KELTON G. BUSBY, ESQ.
10    10161 Park Run Drive, Suite 150                    Arizona Bar No. 022834
      Las Vegas, NV 89145                                KERRY M. GRIGGS, ESQ.
11    Telephone: (702) 664-1168                          Arizona Bar No. 016519
      Facsimile: (702) 664-0459                          THE CAVANAGH LAW FIRM
12
      Attorneys for Plaintiff Gordon Wood                1850 North Central, Suite 2400
13                                                       Phoenix, Arizona 85004
                                                         Telephone: (602) 322-4000
14                                                       Facsimile: (602) 322-4100
15                                                       kbusby@cavanaghlaw.com
                                                         kgriggs@cavanaghlaw.com
16                                                       Attorneys for Defendant
                                                         Winnebago Industries, Inc.
17
18
19
     IT IS SO ORDERED.
20         August 7, 2020.
     DATED this _____  day of _________________, 2020.
21
22                                                ____________________________
                                                  HONORABLE JUDGE JAMES C. MAHAN
23
24
25   Z:\data\W ood, Gordon\Etc\Stipulation & Order Ext MSJ deadline aj 080420.wpd

26
27
28

                                                     2
